SELECTED AMERICAN SHARES, INC. 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (520) 434-3771 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 KENNETH C. EICH, Principal Executive Officer, and DOUGLAS A. HAINES, Principal Financial Officer of Selected American Shares, Inc. (the "Registrant"), each certify to the best of his or her knowledge that: (1) The Registrant's periodic report on Form N-CSR for the period ended December 31, 2012 (the "Form N-CSR") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Principal Executive Officer Principal Financial Officer SELECTED AMERICAN SHARES, INC. SELECTED AMERICAN SHARES, INC. /s/ Kenneth C. Eich /s/ Douglas A. Haines Kenneth C. Eich Principal Executive Officer Date:February 20, 2013 Douglas A. Haines Principal Financial Officer Date: February 20, 2013 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to SELECTED AMERICAN SHARES, INC. and will be retained by SELECTED AMERICAN SHARES, INC. and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
